Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 26, 2019

                                      No. 04-19-00357-CR

                                       Marcus IDROGO,
                                          Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 81st Judicial District Court, Wilson County, Texas
                               Trial Court No. 16-07-159-CRW
                         Honorable Russell Wilson, Judge Presiding


                                         ORDER
        The court reporter’s second notice of late record is noted. We order the court reporter,
Leticia Escamilla, to file the reporter’s record in this appeal by September 23, 2019. The court
reporter is advised that no further extensions of time will be granted absent a timely request that
(1) demonstrates extraordinary circumstances justifying further delay, and (2) provides the court
reasonable assurance that the record will be completed and filed by the requested extended
deadline. The court does not generally consider a heavy work schedule to be an extraordinary
circumstance.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court